DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 7/5/2022.
Claims 1-22 are pending. 

Claim Objections
Claims 1-22 are objected to because of the following informalities: all of the reference numerals in the claims that refer to the specification should be deleted. For example, in claim 1, the reference numeral “(1000)” to refer to the IAB network should be deleted. Appropriate correction is required.
Claims 3 and 14 are objected to because of the following informalities: the term “wherein” is misspelled as “wherien.” Appropriate correction is required.
Claims 3 and 14 are objected to because of the following informalities: the term “plurality” is misspelled as “plurlatiy.” Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the term “theparent” should be “the parent.”  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the term “perform at least one of action” should be changed to “perform at least one action.” Appropriate correction is required.
Claim 20 is objected to because of the following informalities: the terms “H,” “S,” and “NA” should be defined in the claim (similar to the way they are defined in claim 5).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "the IA signal" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

 	Claims 20-22 are rejected by virtue of being dependent on claim 19. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 12-13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (USPAN 2020/0146033) in view of Choi (USPAN 2020/0077391).
Consider claims 1 and 12, Islam discloses a method for provisioning signalling in an Integrated Access Backhaul (JAB) network (1000) (see paragraphs 60-66, wherein disclosed is said method) and a corresponding parent IAB node comprising a memory, a processor, a communicator, and an indication controller (see figure 4 (reproduced below for convenience), wherein disclosed is a parent IAB node; also, see figures 13-14, wherein disclosed is said memory, processor, communicator, and controller), comprises: 
determining, by the distributed unit (DU) of a parent IAB node (100b), a resource is not utilized for communicating with at least one child IAB node (100c) for at least one slot (see paragraph 60: a soft resource type indicates that the availability of the corresponding time resource for the DU child link is explicitly and/or implicitly controlled by a parent IAB node); and 
signalling, by the DU of the parent IAB node (100b), an indication of availability (IA) signal for the resource to the at least one child IAB node (100c) for a slot, wherein the IA signal indicate availability of each resource type of at least one slot (see paragraphs 60-66: the parent node may explicitly control a soft resource by informing the child IAB node, wherein explicit control may be through PDCCH signaling or MAC-CE signaling; time domain allocation for PDSCH may allow a slot to be allocated based on the equation in paragraph 65).

    PNG
    media_image1.png
    553
    801
    media_image1.png
    Greyscale

 Although Islam discloses an indication of availability for a slot (see above), Islam does not specifically disclose an indication of availability for a set of consecutive slots.
Choi discloses an indication of availability for a set of consecutive slots (see paragraph 10: the first indicator may include information indicating a number of consecutive slots to be used for transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Islam and combine it with the noted teachings of Choi. The motivation to combine these references is to provide a method for configuring sidelink resources (see paragraph 2 of Choi). 

Consider claims 2 and 13, although Islam discloses a DU of the parent IAB node (see above and figure 4), Islam does not specifically disclsoe marking the set of consecutive slots by a start slot index and an end slot index. 
Choi discloses marking the set of consecutive slots by a start slot index and an end slot index (see paragraph 10: information indicating an index of the starting ST slot and information indicating an index of the ending ST slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Islam and combine it with the noted teachings of Choi. The motivation to combine these references is to provide a method for configuring sidelink resources (see paragraph 2 of Choi). 

Consider claims 5 and 15, Islam discloses that the resource type comprises a downlink (DL) resource, a uplink (UL) resource, and a Flexible (F) resource, and wherein the DL resource, UL resource, and flexible (F) resource is configured as one of hard (H), soft (S), and not available (NA) (see paragraphs 60, 62, and 73: the resources comprise DL, UL , and flexible, and each resource can be configured as hard, soft, or unavailable).

Consider claim 19, Islam discloses a child Integrated Access Backhaul (IAB) node for provisioning signaling in an IAB network comprising a memory, a processor, a communicator, and an indication controller (see figure 4 (reproduced below for convenience), wherein disclosed is a child IAB node; also, see figures 13-14, wherein disclosed is said memory, processor, communicator, and controller), comprising: 
receiving the IA signal from the parent IAB node and perform at least one of action (see paragraphs 60-66: the parent node may explicitly control a soft resource by informing the child IAB node, wherein explicit control may be through PDCCH signaling or MAC-CE signaling; time domain allocation for PDSCH may allow a slot to be allocated based on the equation in paragraph 65).

    PNG
    media_image1.png
    553
    801
    media_image1.png
    Greyscale

 Although Islam discloses an indication of availability for a slot (see above), Islam does not specifically disclose an indication of availability for a set of consecutive slots.
Choi discloses an indication of availability for a set of consecutive slots (see paragraph 10: the first indicator may include information indicating a number of consecutive slots to be used for transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Islam and combine it with the noted teachings of Choi. The motivation to combine these references is to provide a method for configuring sidelink resources (see paragraph 2 of Choi). 

Allowable Subject Matter
Claims 3-4, 6-11, 14, 16-18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412